Opinion by
Willson, J.
§ 124. Appeal bond; date of judgment; correctness of recital of in bond may be shotvn in contradiction of judgment entry. On June 24, 1889, appellee recovered a judgment against appellant in justice’s court. On June 29, 1889, appellant filed with the justice an appeal bond, which bond was approved, and the cause was removed to the county court, where, on motion of appellee, the *186appeal was dismissed upon the ground that the appeal bond misdescribed the judgment. The supposed misdescription consisted in describing the judgment as of date June 24, 1889, when the judgment in the justice’s transcript bore date June 30, 1889. Upon the hearing of the motion to dismiss,' appellant proved conclusively that the date given in the bond, June 24, 1889, was the date on which the judgment was in fact rendered; that the date affixed to the judgment in the justice’s transcript was a mistake of the justice, explaining fully how such mistake came to be made. It is manifest from the record that the appeal bond does not misdescribe the judgment as to date, or in any other particular; and the court erred in sustaining the motion to dismiss the appeal.
June 7, 1890.
Reversed and remanded.